DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: reference number 6 is used to refer to multiple different structures: “pocket 6” and “boning structure 6” (see second paragraph of Detailed Description of the Invention).  
Furthermore, the disclosure is objected to because the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Appropriate correction is required.
Claim Objections
Claims 1-22 are objected to because of the following informalities:  Each claim should begin with a capital letter and end with a period. See MPEP 608.01(m). Appropriate correction is required.
Claims 1, 5, 14, 16, 19 and 22 are also objected to because of the following informalities:  
“sack like” (claims 1 and 5) should read “sack-like”
“wherein device assists” (claim 1) should read “wherein the
“the elastic” (claim 14) should dread “the elastic material,” to maintain consistency
“trough” (claim 14) should read “through”
“function of device” (claim 16) should read “function of the device”
“wherein there are pockets made out of cotton which the plastic bones can be inserted into” (claim 19) should read “wherein the device further comprises pockets made out of cotton and configured to receive the plastic bones,” to enhance clarity
“wherein there are pockets made out of cotton such that monitoring sensors to monitor user’s activities or activity of the user’s fetus can be inserted in” (claim 22” should read “wherein the device further comprises pockets made out of cotton and configured to receive monitoring sensors to monitor the user’s activities or activity of a fetus of the user,” to enhance clarity
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be 
The Examiner notes that, due to the proliferation of indefinite language present in the claims, the claims may include further indefinite limitations which are not specifically listed below.
Claim 1 recites the limitations “a device comprising: a flat or sack like front panel connected to two back panels” and “wherein the back panel is comprised of two parts facing each other.” The limitation is indefinite, as claim 1 first recites two back panels, then recites “the back panel.” It is unclear which of the two back panels is being referenced by the term “the back panel.” Furthermore, it is unclear whether the recited “two parts” are the same as the “two back panels” or are further subdivisions of the back panel(s). For purposes of examination, the Examiner will interpret the limitations together as follows: “a device comprising: a flat or sack like front panel connected to a back panel, wherein the back panel is comprised of two parts facing each other.”
Claim 1 recites the limitations “the size,” “the lower abdomen,” and “the abdomen and lumbar areas.” There is insufficient antecedent basis for these limitations in the claims. Furthermore, no user/wearer has been recited in conjunction with the claimed body parts. For purposes of examination, the Examiner will interpret the limitation as follows: “a size of a lower abdomen area of a user,” and “an abdomen area and lumbar area of the user.”
Claim 4 recites the limitation “the user.” There is insufficient antecedent basis for this limitation in the claims. The Examiner notes that the suggested interpretation/amendment to claim 1 would provide the necessary antecedent basis for this limitation.

Claim 6 recites the limitation “the base part of the front panel.” There is insufficient antecedent basis for this limitation in the claims. The Examiner notes that while claim 5 previously recites wherein the front panel includes a main section and two smaller bands, it fails to recite a base part. For purposes of examination, the Examiner will interpret the base part to be synonymous with the previously recited main section.
Similarly, claim 7 recites the limitation “the base of the front panel.” There is insufficient antecedent basis for this limitation in the claims. The Examiner notes that while claim 5 previously recites wherein the front panel includes a main section and two smaller bands, it fails to recite a base. For purposes of examination, the Examiner will interpret the base to be synonymous with the previously recited main section.
Claim 9 recites the limitation “wherein each end of a strap is connected to one of the back panels.” The limitation is indefinite, as it is unclear whether the recitation of “a strap” refers to the previously recited two straps of the main section, or a different/separate strap. For purposes of examination, the Examiner will interpret the limitation as follows: “wherein each end of each of the two straps is connected to one of the back panels.”
Claim 14 recites the limitation “the sides.” There is insufficient antecedent basis for this limitation in the claims. Furthermore, it is unclear whether “the sides” refers to sides of the device, sides of the back panel, sides of the front panel, etc.
Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe a hook and loop fastener and, accordingly, the identification/description is indefinite. For purposes of examination, the Examiner will interpret the limitation as follows: “a hook-and-loop fastener.”
Claims 14-15 further recite the limitation “regular button.” The limitation is indefinite, as it is unclear what constitutes a “regular” button versus an “irregular” button, etc. It is unclear which kinds of buttons are included or excluded by the claim limitation “regular button.” For purposes of examination, the Examiner will interpret the limitation as follows: “a button.”
Claim 15 recites the limitation “wherein at the ends of the straps and the elastic connections there are cotton straps that have the components of either the hook and eye closure, Velcro hook-and-loop fastener or regular buttons with accompanying buttons holes.” The limitation is indefinite, as there is insufficient antecedent basis for the terms “the ends of the straps,” “the elastic connections,” and “the components” in the claims. Additionally, it is unclear whether the claimed cotton straps are part of the ends of the straps, the elastic connections, or both. Furthermore, if the claimed cotton straps are part of both the ends of the straps and the elastic connections, there is insufficient antecedent basis for the ends of the straps including a 
Claim 19 recites the limitation “the plastic bones.” There is insufficient antecedent basis for this limitation in the claims. For purposes of examination, the Examiner will interpret the limitation as follows: “the removable boning.”
Claim 20 recites the limitation “wherein the device allows the user to continuously wear something that is comfortable and discrete.” The limitation is indefinite, as it is unclear what structures or functions are included or excluded by the claim limitation. It is unclear how the device allows the user to continuously wear something that is comfortable and discrete, and whether this is achieved by some kind of structure, material, etc. of the device.
Dependent claims are rejected at least for depending from rejected claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-22 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-22 recite the limitations:
“Wherein device assists during different stages of pregnancy and postpartum as well as in the case of a medical condition which extends the size of the lower abdomen” (claim 1)
“Wherein the device provides support for the abdomen and lumbar areas” (claim 1)
“wherein the layered structure of the front panel ensures mobility and comfort of the user as well as offering support” (claim 11)
“wherein the device allows the user to continuously wear something that is comfortable and discrete” (claim 20)
“wherein the device provides maximum support that helps users avoid discomforts during pregnancy and other medical conditions, caused by too much weight in the lower abdomen” (claim 21)
“wherein the device also prevents stretch marks and help against a number of other complications and medical conditions” (claim 22)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not contain language such as “configured to” to direct the claim to the relational aspects of the invention to the human body, instead of to the human body itself. 
See suggested amendments below for overcoming the rejections under 35 USC 101. Note that for purposes of compact prosecution, the suggested amendments also correct issues of indefiniteness and/or informalities which may or may not be previously addressed above.
“wherein device is configured to assist a user during different stages of pregnancy and postpartum, or in the case of a medical condition which extends the size of a lower abdomen of the user” (claim 1)
“wherein the device is configured to provide support for an abdomen area and a lumbar area of the user” (claim 1)
“wherein the layered structure of the front panel is configured to provide enhanced mobility, comfort, and support to the user” (claim 11)
“wherein the device is configured to allow the user to continuously wear something that is comfortable and discrete” (claim 20)
“wherein the device is configured to provide maximum support to reduce discomfort associated with pregnancy and other medical conditions which increase weight in the lower abdomen of the user” (claim 21)
“wherein the device is configured to prevent stretch marks and is configured to reduce medical complications” (claim 22)
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7, 11, 12, 17, 20, and 21, as best as can be understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stewart (US PG Pub 2008/0153681).
Regarding claim 1, Stewart discloses a device (1) comprising:
a flat or sack like front panel (2, 3, 4, 5, which is flat and/or forms a sack-like shape when in use, see Figs. 1, 5, and 6) connected to two back panels (7, 9),
wherein device is in the form of a corset (see Figs. 1-5 and paragraphs 0003-0004, 0017, 0018 and 0025, device 1 is configured to widely extend along an abdominal/waist portion of the wearer and is in the form of a corset inasmuch as claimed);
wherein the back panel (7, 9) is comprised of two parts (7, 9) facing each other (see Fig. 1 and paragraph 0031);
wherein the device provides support for the abdomen and lumbar areas (see paragraphs 0003-0004, 0008, and 0019).
Regarding the limitations “wherein device assists during different stages of pregnancy and postpartum as well as in the case of a medical condition which extends the size of the lower abdomen” and “wherein the device provides support for the abdomen and lumbar areas,” Stewart discloses an adjustable back support device that is configured to support the wearer’s back and is therefore capable of being used to assist the wearer during different stages of pregnancy and postpartum as well as in the case of a medical condition which extends the size of the lower abdomen, and to provide support for the abdomen and lumbar areas. It has been held that a Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
It is noted that the recitation of “wherein device assists during different stages of pregnancy and postpartum as well as in the case of a medical condition which extends the size of the lower abdomen” and “wherein the device provides support for the abdomen and lumbar areas,” are functional limitations. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Stewart discloses the structure as claimed and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).

Regarding claim 5, Stewart further discloses wherein the sack like front panel (2, 3) is made up of a main section (2, 3) overlapped by two smaller bands (4, 5).

Regarding claim 7, Stewart further discloses wherein the straps (4, 5) overlapping the base (2, 3) of the front panel are made of elastic and are stretchable, adjusting to fit the shape of the user (see paragraph 0028).



Regarding claim 12, Stewart further discloses wherein the straps (4, 5) are secured in the middle of the front panel (2, 3, 4, 5; see at least Fig. 6 and paragraphs 0028 and 0035).

	Regarding claim 17, Stewart further discloses wherein the back panels (7, 9) have removable boning (15) for additional comfort and support (see Fig. 1 and paragraph 0034).

	Regarding claim 20, Stewart further discloses wherein the device (1) allows the user to continuously wear something that is comfortable and discrete (see paragraphs 0003-0004, 0008, and 0017-0023).

	Regarding claim 21, Stewart further discloses wherein the device provides maximum support (depending on the adjusted configuration of the straps and the optional addition of boning 15; see paragraphs 0003-0004, 0007, 0028, and 0034).
Regarding the limitation “wherein the device provides maximum support that helps users avoid discomforts during pregnancy and other medical conditions, caused by too much weight in the lower abdomen” Stewart discloses an adjustable back support device that is configured to support the wearer’s back and is therefore capable of being used to help the user to avoid discomfort during pregnancy and other medical conditions caused by two much weight in the lower abdomen. It has been held that a recitation with respect to the manner in which a claimed Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
It is noted that the recitation of “wherein the device provides maximum support that helps users avoid discomforts during pregnancy and other medical conditions, caused by too much weight in the lower abdomen” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Stewart discloses the structure as claimed and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).

Claims 1, 2, 4, 5, 13, and 21, as best as can be understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spiro (US Patent No. 3,926,183).
Regarding claim 1, Spiro discloses a device (10) comprising:
a flat or sack like front panel (17, 19, 24, which form a flat shape at least in a plan view, see Figs. 3-4) connected to two back panels (11, 12),
wherein device is in the form of a corset (see Figs. 1-5 and column 1, lines 38-65 and column 2, lines 15-29, device 1 is configured to widely extend along an abdominal/waist/lumbar portion of the wearer and is in the form of a corset inasmuch as claimed);
wherein the back panel (11, 12) is comprised of two parts (11, 12) facing each other (see at least Fig. 3);

Regarding the limitations “wherein device assists during different stages of pregnancy and postpartum as well as in the case of a medical condition which extends the size of the lower abdomen” and “wherein the device provides support for the abdomen and lumbar areas,” Spiro discloses an adjustable support device that is configured to support the wearer’s dorsal, lumbar, and sacrum areas, and is therefore capable of being used to assist the wearer during different stages of pregnancy and postpartum as well as in the case of a medical condition which extends the size of the lower abdomen, and to provide support for the abdomen and lumbar areas. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
It is noted that the recitation of “wherein device assists during different stages of pregnancy and postpartum as well as in the case of a medical condition which extends the size of the lower abdomen” and “wherein the device provides support for the abdomen and lumbar areas,” are functional limitations. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Spiro discloses the structure as claimed and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).



Regarding claim 4, Spiro further discloses wherein the two back panels (11, 12) are adjustable and can move around to best fit the user (via pulley system P, see Figs. 1-4 and column 3, lines 18-57).

Regarding claim 5, Spiro further discloses wherein the sack-like front panel (17, 18, 24) is made up of a main section (17, 19) overlapped by two smaller bands (at least two of bands 24, which at least partially overlap the main section 17, 19 in use, see at least Fig. 3 and column 2, line 59 – column 3, line 18).

Regarding claim 13, Spiro further discloses wherein the front and back panels (17, 18, 24 and 11, 12) are also connected by elastic material (elastic side panels 15, 16; see Fig. 3 and column 2, lines 23-58).

Regarding claim 21, Spiro further discloses wherein the device provides maximum support (see at least column 1, lines 6-10 and 38-55).
Regarding the limitation “wherein the device provides maximum support that helps users avoid discomforts during pregnancy and other medical conditions, caused by too much weight in the lower abdomen” Spiro discloses an adjustable support device that is configured to support the wearer’s dorsal, lumbar, and sacrum areas, and is therefore capable of being used to help the user Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
It is noted that the recitation of “wherein the device provides maximum support that helps users avoid discomforts during pregnancy and other medical conditions, caused by too much weight in the lower abdomen” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Spiro discloses the structure as claimed and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).

Claims 1, 3, 4, 16, and 21 as best as can be understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayes (US PG Pub 2013/0178774).
Regarding claim 1, Hayes discloses a device (1, see Figs. 1-5) comprising:
a flat or sack like front panel (2, 3, 4, 5, which form a flat shape at least in a plan view, see Figs. 2, 4, and 5 connected to two back panels (6, 7),
wherein device is in the form of a corset (see Figs. 1-5 and paragraphs 0008-0012 , device 1 is configured to widely extend along an abdominal/waist/lumbar portion of the wearer 
wherein the back panel (6, 7) is comprised of two parts (6, 7) facing each other (see at least Figs. 4-5 and paragraph 0034);
wherein the device assists during different stages of pregnancy and postpartum as well as in the case of a medical condition which extends the size of the lower abdomen (see Abstract and  paragraphs 0002, 0008, and 0027-0028);
wherein the device provides support for the abdomen and lumbar areas (see Abstract and  paragraphs 0002, 0008, and 0027-0028).

Regarding claim 3, Hayes further discloses wherein the two back panels (6, 7) are connected to each other by adjustable laces (8, see Figs. 4-5 and paragraphs 0036, 0043, and 0092).

Regarding claim 4, Hayes further discloses wherein the two back panels (6, 7) are adjustable (via laces 8) and can move around to best fit the user (see Figs. 4-5 and paragraphs 0036, 0043, and 0092).

Regarding claim 16, Hayes further discloses wherein the two back panels (6, 7) are attached to each other by laces (8) which can be adjusted accordingly for best fit and function of the device (see Figs. 4-5 and paragraphs 0036, 0043, and 0092).

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 7-9, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Hayes, as applied to claim 1 above.

However, Hayes further discloses at least one alternate embodiment wherein the device may include a main front section (123) overlapped by a plurality of smaller bands (102, 103, 104, 105; see Figs. 6-8 and paragraphs 0066 and 0106-0107), so as to provide additional coverage to the wearer’s belly and/or to prevent over-tensioning of the support bands (see paragraphs 0038 and 0066).
Therefore, based on Hayes’ teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Hayes’ first embodiment to further include a main front section, as doing so would provide additional coverage to the wearer’s belly and/or would prevent over-tensioning of the support bands

Regarding claim 7, Hayes further discloses wherein the straps (2, 3, 4, 5) overlapping the base of the front panel (123) are made of elastic and are stretchable, adjusting to fit the shape of the user (see at least paragraph 0040).

Regarding claim 8, Hayes further discloses wherein the two straps (two of straps 2, 3, 4, 5) are connected to the back panel (6, 7) by a detachable fastener (15, see Figs. 4-5 and paragraphs 0041 and 0094).

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have substituted Hayes’ snap, clip, hook, zipper, or hook and loop fastener for a button or hook and eye fastener, as Hayes already discloses wherein other known fasteners may be used, and such a modification would be nothing more than a simple substitution of one known fastener for another. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.

Regarding claim 9, Hayes further discloses wherein each end of a strap (ends of 2, 3, 4, 5) is connected to one of the back panels (6, 7; see at least Figs. 4-5).

Claim 6, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Hayes, as applied to claim 5 above, in view of Van Dorp et al. (herein  Van Dorp)(US PG Pub 2011/0281497).
Regarding claim 6, Hayes discloses the limitations of claim 5, as discussed above, and further discloses wherein the base part (123) of the front panel is made of a stretchable fabric (see paragraph 0066) but fails to disclose a 100% cotton fabric.
However, Van Dorp teaches a supportive garment (100) including a front base panel (112) configured to cover a wearer’s belly (see Fig. 1), wherein the front base panel is made of a tricot-knitted cotton, so as to provide a soft and elastic fabric (see paragraph 0019). Furthermore, the Examiner notes that cotton is known in the art to be a comfortable and breathable fabric.

Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

Claim 10, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Hayes, as applied to claim 7 above, in view of McGuire (US Patent No. 3,563,238).
	Regarding claim 10, Hayes discloses the limitations of claim 7, as discussed above, but fails to further disclose wherein the ends of the straps are made of cotton.
	However, McGuire teaches an elastic waist-binding device (10) comprising a plurality of elastic bands (11; see Figs. 1-3 and column 2, lines 23-75), wherein the ends of the straps are made of cotton (cotton tapes 20, 21), so as to provide a sturdy supporting surface for hook and eye fasteners (22, 23) of the device (see Figs. 2-3 and column 4, lines 52-73).
	Therefore, based on McGuire’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Hayes’ straps to include ends made of cotton, as doing so would provide a sturdy supporting surface for the hook and eye fasteners of the device (i.e., 15 of Hayes, see Figs. 4-5).

Claim 14, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Spiro, as applied to claim 13 above, in view of Bell (US PG Pub 2013/0326788).
	Regarding claim 14, Spiro discloses the limitations of claim 13, as discussed above, but fails to further discloses wherein on one of the sides the elastic is attached to the front panel through either a hook-and-eye closure, Velcro Hook-and-Loop fastener or regular button with accompanying button holes. Instead, Spiro discloses wherein the elastic panels (15, 16) are sewn or otherwise attached to the front panel (17, 18, 24; see Fig. 3 and column 2, lines 35-58).
	However, Bell teaches a corset (10) comprising a front panel (60), two side panels (side panels of 12, 14), and at two back panels (rear panels of 12, 14), wherein the side panels are attached to the front panel through either a hook-and-eye closure, Velcro Hook-and-Loop fastener or regular button with accompanying button holes (fasteners 80, 82, which may include hook and loop fasteners, zippers, or snaps, see paragraphs 0040-0042), so as to provide a detachable front panel that may be interchanged with a different front panel with a desired color or style (see paragraphs 0002-0006 and 0046-0057).
	Therefore, based on Bell’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Spiro’s elastic side panels to be attached to the front panel through either a hook-and-eye closure, Velcro Hook-and-Loop fastener or regular button with accompanying button holes; as doing so would allow the front panel to be detachable from the rest of the device, and would allow the user to select a desired front panel according to a desired color or style.

Claim 18, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Stewart, as applied to claim 17 above, in view of Walker et al. (herein Walker)(US PG Pub 2007/0077859).
	Regarding claim 18, Stewart discloses the limitations of claim 17, as discussed above, but fails to disclose wherein the boning structure includes bones made out of sturdy yet flexible plastic material. Stewart is silent as the exact material of the bones (15).
	However, Walker teaches a corset (10) comprising a boning structure (16) includes bones made out of sturdy yet flexible plastic material (see paragraphs 0009 and 0015-0017), so as to allow the boning structure to both hold the corset’s shape and allow the user to bend at the waist, sit down, and move comfortably (see paragraphs 0015-0016).
	Therefore, based on Walker’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Stewart’s bones to be made of sturdy yet flexible plastic material; as doing so would allow the boning structure to both hold the device’s shape and allow the user to bend at the waist, sit down, and move comfortably.

Claim 19, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Stewart, as applied to claim 17 above, in view of Fleischman-Ament et al. (herein Fleischman-Ament)(US Patent No. 5,873,768).
Regarding claim 19, Stewart discloses the limitations of claim 17, as discussed above, and further discloses wherein the device includes pockets (stay pockets as described in paragraph 0034 and shown in at least Figs. 2-3) into which the removable boning (15) may be inserted (see Figs. 2-3 and paragraph 0034) but fails to disclose wherein the pockets are made out of cotton.

	Therefore, based on Fleischman-Ament’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Stewart’s pockets to be made of cotton, as doing so would enhance the comfort of the boning.

Claim 22, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Hayes, as applied to claim 1 above, in view of Conrad (US PG Pub 2013/0303052).
	Regarding claim 22, Hayes discloses the limitations of claim 1, as discussed above, but fails to further disclose wherein the device includes pockets made out of cotton such that monitoring sensors to monitor user’s activities or activity of the user’s fetus can be inserted into the pockets.
	However, Conrad teaches a garment (10) comprising pockets made out of cotton (11, see paragraph 0032) and configured to hold objects such as smart phones, identification cards, credit cards, cosmetics, etc. (see at least paragraphs 0002 and 0006), so as to provide a plurality of pockets for storing and protecting items or valuables (see paragraphs 0002 and 0007-0013). Furthermore, using a cotton fabric would provide breathability, comfort, and hydrophilic properties (see paragraph 0032).
	Therefore, based on Conrad’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Hayes’ 
	Regarding the limitation “such that monitoring sensors to monitor user’s activities or activity of the user’s fetus can be inserted into the pockets,” the pockets together taught by Hayes and Conrad are configured to hold objects of varying sizes such as smart phones, identification cards, credit cards, cosmetics, etc. (see paragraphs 0002 and 0006 of Conrad) and are therefore capable of holding monitoring sensors to monitor user’s activities or activity of the user’s fetus. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II). The Examiner further notes that the monitoring sensors are not positively recited in the claims.
	Regarding the limitation “wherein the device also prevents stretch marks and help against a number of other complications and medical conditions,” Hayes and Conrad together teach a device that is configured to provide lumbar and/or belly support for pregnant women (see Abstract and paragraphs 0002, 0008-0012 of Hayes) and is therefore capable of preventing stretch marks (e.g., by supporting excess belly weight and mitigating over-stretching of the skin caused by the excess weight) and helping against medical complications (e.g., by providing lumbar support and preventing back injuries). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Hayes and Conrad together teach the structure as claimed and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).
Examiner’s Note
Claim 15 is currently free of prior art rejections, but should not be construed as reciting allowable subject matter. It is noted that substantive amendments to the claims may result in prior-art-based rejections in future Office Actions, and all pending claims remain rejected under 35 USC 112(b), as discussed above.
		
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Wu (US PG Pub 2014/0121578) teaches a waist-supporting device comprising a plurality of front and rear panels, adjustable laces, and adjustable pressure straps; and Fruscione-Loizides (US PG Pub 2015/0245939) teaches a postpartum abdominal support comprising a front base panel, a rear base panel, and a plurality of adjustable support straps.



Pro Se Assistance Program
The Pro Se Assistance Program is the United States Patent and Trademark Office's comprehensive pilot to expand outreach to inventors who file patent applications without the assistance of a registered patent attorney or agent (also known as "pro se" filing). The Pro Se Assistance Program has two components: an assistance program for the public and an internal examination unit dedicated specifically to examining pro se patent applications.
For general inquiries, questions about your application, or other pro se matters, the Pro Se Assistance Program can be contacted in a variety of ways:


Email: innovationdevelopment@uspto.gov
Toll free phone number: 1-866-767-3848

Post Mail:
Pro Se Assistance, Mail Stop 24
P.O. Box 1450
Alexandria, VA, 22313-1450


Publicly Available Resources
For an overview on how to respond to this Office Action, please refer to: https://www.uspto.gov/patents-maintaining-patent/responding-office-actions. 

To view a sample format for revised amendment practice, please refer to:
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

To check on the filing status of your patent application, please refer to:


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOCELYN BRAVO/Primary Examiner, Art Unit 3732